Citation Nr: 0705800	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial, compensable disability rating for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the RO 
that, in part, granted service connection for hearing loss of 
the left ear evaluated as noncompensably disabling effective 
March 20, 2002.

In June 2005, the Board remanded the matter for additional 
development.

The veteran cancelled a hearing before a Veterans Law Judge 
at the RO that was scheduled for September 2006.

In December 2006, the veteran withdrew, in writing, his 
appeal of the issues of a higher initial disability rating 
for service-connected post-traumatic stress disorder (PTSD); 
and for service connection for hearing loss of the right ear, 
tinnitus, hypertension, residuals of right middle cerebral 
artery distribution stroke, and hepatitis C.


FINDING OF FACT

For the period from March 20, 2002, audiometric testing has 
revealed, at worst, level VIII hearing acuity in the left ear 
and level I hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating 
for hearing loss of the left ear, for the period from 
March 20, 2002, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1, 4.7, 4.20, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2002, April 2003, and March 2006 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a denial of the claim, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection, as well as the 
applicable rating criteria for a higher disability rating. 
The claim denied obviously does not entail the setting of a 
new disability rating or an effective date. Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for left ear hearing 
loss, effective March 2002.  The RO assigned a noncompensable 
disability rating.

On audiometric testing in November 2002, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
65
LEFT
N/A
15
60
70
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 86 percent in the left ear.

Following audiometric testing in January 2006, a VA examiner 
noted that the results were consistent with the November 2002 
evaluation.  On audiometric testing in January 2006, pure 
tone thresholds, in decibels, for the left ear were reported 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
65
LEFT
N/A
20
60
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating 
exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In this case, the record does not reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86 in the left ear.

The governing legal authority also includes regulatory 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal and assigned a designation of Level 
I, subject to the provisions of 38 C.F.R. § 3.383.  See 
38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including deafness in both ears, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct. 

During the course of this appeal, Congress amended 
38 U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004). As there is 
no indication that the amendment is intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the amendment, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provision.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard, 4 Vet. App. 394.

With respect to the nonservice-connected right ear hearing 
impairment, none of the audiometric evaluations shows total 
deafness.  While both the November 2002 and January 2006 VA 
examinations indicate the veteran has a right ear hearing 
disability as defined by 38 C.F.R. § 3.385, there is no 
indication that the service-connected left ear hearing loss 
independently meets the criteria for a compensable 10 percent 
disability rating.  To do so, the veteran must have Level X 
hearing acuity in the left ear.  See Table VII.  Hence, 
special consideration for compensation as a paired organ 
under 38 C.F.R. § 4.85(f) is not applicable under either 
version of the regulation.

Accordingly, the right ear is assigned a Roman numeral 
designation for hearing impairment of I, which, incidentally, 
is the same designation that would have been assigned had the 
actual audiological results been applied.  See 38 C.F.R. 
§ 4.85(f).  

Applying the standard method for evaluating hearing loss to 
the results of the November 2002 audiometric evaluation 
(showing the greater hearing impairment), the veteran has 
Level VIII hearing acuity in the left ear, and Level I 
hearing acuity in the right ear, based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant a zero percent (noncompensable) evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

Moreover, applying the special provision for evaluating 
exceptional patterns of hearing impairment to the results of 
the November 2002 audiometric evaluation, the veteran has 
Level III hearing acuity in the left ear, based on 
application of the reported findings to Tables VIa and VII; 
and the veteran has Level I hearing acuity in the right ear.  
However, these findings also warrant a zero percent 
(noncompensable) evaluation under 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.  Hence, there is no basis for a staged 
rating, pursuant to Fenderson.  38 C.F.R. §§ 4.7, 4.21 
(2006).

The Board has considered the veteran's statements as to the 
difficulties he experiences as a result of his left ear 
hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Given the mechanical method of determining evaluations for 
hearing loss, based on audiometry findings and speech 
discrimination results, it would appear that factors other 
than those findings would not bear on the rating assigned for 
hearing loss. 
 
Even if consideration of additional factors were appropriate, 
there is no showing that the veteran's service-connected 
hearing loss of the left ear has resulted in so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
have not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability. There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
initial, compensable disability rating for the veteran's 
service-connected hearing loss of the left ear.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

An initial, compensable disability rating for hearing loss of 
the left ear is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


